DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1-2, 5-6 and 9 are allowed. The following is an Examiner’s statement of reasons for allowance:  
Regarding claim 1, this claim contains the following underlined features which, when combined with other features of the claim, conventional techniques in the art of record failed to anticipate or render obvious at the time of instant invention was made:
…..

wherein determining the interference type based on the IM pattern comprises: 
determining, based on the IM pattern, a relationship between the resource elements and antenna ports for transmitting signals; and 
determining the interference type based on the relationship, and 
wherein determining the interference type based on the relationship comprises: 
in response to that the relationship indicates that the transmitted signals correspond to repetitive groups of antenna ports, determining the interference type as indicating that interferences measured on the resource elements are dependent; and 
in response to that the relationship indicates that the transmitted signals correspond to non-repetitive groups of antenna ports, determining the interference type as indicating that interferences measured on the resource elements are independent.

Regarding claims 2 and 5, these claims depends on claim 1 and thus are allowed for the same reason stated above for claim 1.
Regarding claim 6, this claim contains the following underlined features which, when combined with other features of the claim, conventional techniques in the art of record failed to anticipate or render obvious at the time of instant invention was made:
…..

wherein measuring interference on the resource elements based on the interference type comprises:
in response to that the interference type indicates that interferences measured on the resource elements are dependent, measuring interferences on the resource elements based on a relationship between the resource elements and antenna ports for transmitting signals; and
in response to that the interference type indicates that interferences measured on the resource elements are independent, measuring interferences on the resource elements independently, and 
wherein measuring interferences on the resource elements based on a relationship between the resource elements and antenna ports for transmitting signals comprises: 
determining repetitive groups of antenna ports based on the relationship; and 
averaging the measured interferences on resource elements corresponding to the repetitive groups of antenna ports.

Regarding claim 9, this claim depends on claim 6 and thus is allowed for the same reason stated above for claim 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong et. al. (US 20160036542 A1, Gong hereinafter)) in view of  Sayana et. al (US 20140010126 A1, Sayana hereinafter).
Gong discloses “Interference Measurement Method, Network-Side Device And Terminal Device” (Title), wherein “The embodiments of the present document provide an interference measurement method, a network side device and a terminal device, which can improve the interference measurement effect on data channels and control channels” [0007].

Gong’s disclosure comprises the following:

Regarding claim 21, A method performed by a terminal device, comprising:
receiving, from a network device (e.g. aforesaid network side device), a reference signal (e.g. “In an Advanced Long Term Evolution (LTE-A) system…….two types of reference signals are respectively defined: a Demodulation Reference Signal (DMRS) and a Channel State Information Referenced Signal (CSI-RS). Wherein, the CSI-RS is mainly used for channel measurement to obtain Channel Quality Information (CQI) and perform feedback, so that a base station side can complete user scheduling and complete adaptive allocation of the Modulation and Coding Scheme (MCS) through the information” [0005]); and 
performing an interference measurement on resource elements carrying the reference signal (e.g. “a network side sending interference measurement indication information to a terminal to indicate the terminal to perform interference measurement, wherein the interference measurement indication information is used for indicating one or more kinds of the following information to the terminal: interference measurement modes used for performing interference measurement” [0009]-[0010], wherein “the interference modes comprise one or more of the following modes: …….performing interference measurement through specified resource element REs, ….., the terminal performing interference measurement through a received signal on the specified REs” [0012]-[0015]), wherein the interference is calculated based on subtracting received powers detected on the resource elements in a first condition (e.g. “power subtraction” interference measurement, wherein the mode is to perform interference measurement by ….. subtracting received powers of the useful signals from a total received signal power” [0016], wherein this condition of measuring interference based on received power is considered as the first condition. Note that the underlined feature is different from the claimed feature and this difference will be discussed below).

It is noted that while disclosing interference measurement, Gong is silent about the interference is calculated based on a total power detected, which however had been known in the art before the effective filing date of the claimed invention as shown by  Sayana in a disclosure ” METHOD AND APPARATUS FOR CHANNEL STATE INFORMATION FEEDBACK REPORTING”, wherein “for interference measurement based on a non-zero power CSI-RS resource, the interference is based on the [average] received power on the reference signals corresponding to the CSI-RS antenna ports of the CSI-RS resource; and for interference measurement based on an IMR resource, the interference measurement is the total power (or average power) observed on the REs corresponding to the IMR resource” [0076], wherein IMR is “Interference Measurement Resource (also referred to as a CSI-interference measurement (IM) resource or CSI-IM resource) and each IMR can consist of only REs” [0059]. Note that the interference measurement based on IMR resource is considered as the interference measurement.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the interference measurement based on total power of Sayana with the interference measurement method of Gong so that “CSI measurement is based on both a CSI-RS resource and an IMR….resource” [0061].

Gong in view of  Sayana discloses the following (Note: unless mentioned otherwise references made below draw to Gong):

Regarding claim 22, The method of claim 21, wherein the interference is calculated based a CSI-RS port for transmitting the reference signal in a second condition (e.g. Sayana: aforesaid interference measurement based on CSI-RS port).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMITRA GANGULY whose telephone number is (571)272-0813. The examiner can normally be reached 10 a.m to 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571 270 5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUMITRA GANGULY/Examiner, Art Unit 2411                          

/JUNG H PARK/Primary Examiner, Art Unit 2411